Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 1 of 12 PageID #: 1




  1   David Krieger, Esq.
      KRIEGER LAW GROUP, LLC
  2   HENDERSON OFFICE
      2850 W. Horizon Ridge Parkway, Suite 200
  3
      Henderson, Nevada 89052
  4   PH: (702) 848-3855, Ext. 101
      Email: dkrieger@kriegerlawgroup.com
  5
      Miles N. Clark, Esq.
  6
      Nevada Bar No. 12796
  7   Shaina R. Plaksin, Esq.
      Nevada Bar No. 13935
  8   KNEPPER & CLARK LLC
      5510 S. Fort Apache Rd, Suite 30
  9
      Las Vegas, NV 89148-7700
 10   Phone: (702) 856-7430
      FAX: (702) 447-8048
 11   Email: miles.clark@knepperclark.com
      Email: shaina.plaksin@knepperclark.com
 12
 13   Attorneys for Plaintiff

 14
                                    UNITED STATES DISTRICT COURT
 15
                                    SOUTHERN DISTRICT OF INDIANA
 16
                                                        :
 17                                                         Civil Action No.: 1:20-cv-3138
       JENNIFER BRANCH,                                 :
                                                        :
 18                                                         COMPLAINT FOR DAMAGES
                                Plaintiff,              :
                                                            PURSUANT TO THE FAIR CREDIT
 19           v.                                        :
                                                            REPORTING ACT, 15 U.S.C. § 1681, ET
                                                        :
 20                                                         SEQ.
       LOANCARE, LLC,                                   :
                                                        :
 21                                                         JURY TRIAL DEMANDED
                                Defendant.              :
 22                                                     :

 23
                                             JURISDICTION AND VENUE
 24   1.     This Court has federal question jurisdiction because this case arises out of violations of
 25
             federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331.
 26
      2.     This action arises out of Defendant’s violations of the Fair Credit Reporting Act, 15 U.S.C.
 27
 28          §§ 1681-1681x (“FCRA”).


                                                      -1-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 2 of 12 PageID #: 2




  1   3.   Venue is proper in the United States District Court for the Southern District of Indiana

  2        pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Marion County, the State
  3
           of Indiana, and because Defendant is subject to personal jurisdiction in the Southern
  4
           District of Indiana as they conduct business there. Venue is also proper because the conduct
  5
           giving rise to this action occurred in Indiana. 28 U.S.C. § 1391(b)(2). Further, Loancare
  6
  7        has a registered agent of service in Indiana and is listed with the Indiana Secretary of State

  8        as a foreign limited liability company doing business in Indiana.
  9
                                                 PARTIES
 10   4.   Plaintiff Jennifer Branch (“Plaintiff”) is a natural person residing in Marion County, the
 11
           State of Indiana. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
 12
           § 1681a(c).
 13
 14   5.   Defendant Loancare, LLC (“Loancare”) is a corporation headquartered in Virginia Beach,

 15        VA, doing business in the State of Indiana. Loancare is a furnisher of information as

 16        contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary course of
 17
           business furnishes information to a consumer credit reporting agency.
 18
      6.   Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all
 19
           agents, employees, officers, members, directors, heirs, successors, assigns, principals,
 20
 21        trustees, sureties, subrogees, representatives, and insurers of Defendant.

 22                                          INTRODUCTION
 23   7.   The United States Congress has found the banking system is dependent upon fair and
 24        accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
 25
           banking system, and unfair credit reporting methods undermine the public confidence,
 26
           which is essential to the continued functioning of the banking system. Congress enacted
 27
 28        the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and


                                                    -2-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 3 of 12 PageID #: 3




  1          accurate reporting, promote efficiency in the banking system, and protect consumer

  2          privacy. The FCRA seeks to ensure consumer reporting agencies exercise their grave
  3
             responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy
  4
             because consumer reporting agencies have assumed such a vital role in assembling and
  5
             evaluating consumer credit and other information on consumers.
  6
  7   8.     The FCRA protects consumers through a tightly wound set of procedural protections from

  8          the material risk of harms that otherwise flow from inaccurate reporting. Thus, through
  9
             the FCRA, Congress struck a balance between the credit industry’s desire to base credit
 10
             decisions on accurate information, and consumers’ substantive right to protection from
 11
             damage to reputation, shame, mortification, and the emotional distress that naturally
 12
 13          follows from inaccurate reporting of a consumer’s fidelity to his or her financial

 14          obligations.
 15
      9.     On May 10, 2019, Plaintiff filed for Chapter 7 Bankruptcy in the United States Bankruptcy
 16
             Court for the Southern District of Indiana pursuant to 11 U.S.C. § 701 et seq. Plaintiff’s
 17
             case was assigned Case Number 19-03372-JMC-7 (the “Chapter 7” or “Bankruptcy”). BK
 18
 19          ECF No. 1.

 20   10.    On July 18, 2019, Lakeview Loan Servicing, LLC (“Lakeview”) filed a Reaffirmation
 21          Agreement, whereby Plaintiff agreed to reaffirm the debt owed to Lakeview, subserviced
 22
             by Loancare,1 on secured property of a primary residence mortgage on property located
 23
             at 5213 Alpine Violet Way, Indianapolis, IN 46254. BK ECF No. 15. As part of this
 24
 25          reaffirmation agreement, Plaintiff agreed to pay monthly installments beyond the end of

 26
 27
 28
        1
         The Reaffirmation Agreement is signed by “Loancare, LLC as Attorney in Fact under a
      limited Power of Attorney.” See BK ECF No. 15, at 6.

                                                      -3-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 4 of 12 PageID #: 4




  1          her Chapter 7 Bankruptcy and acknowledged that the debt would not be discharged. See

  2          id. at 1.
  3
      11.    On August 20, 2019, Plaintiff obtained an Order of Discharge on her Chapter 7
  4
             Bankruptcy case. BK ECF No. 16. Plaintiff’s Order of Discharge expressly stated:
  5
             “[D]ebts covered by a valid reaffirmation agreement are not discharged.” Id. at 2.
  6
  7   12.    Furthering the FCRA’s goal of accuracy, a consumer may dispute the accuracy or

  8          completeness any item of information appearing in their file. 15 U.S.C. § 1681i(a). Once
  9
             notified of a dispute, a consumer reporting agency (“CRA”) must notify the source or
 10
             furnisher of information, who must in turn conduct an investigation of the disputed item
 11
             pursuant to Section2 1681s-2(b).
 12
 13   13.    Upon receipt of a notice pursuant to 15 U.S.C. § 1681i(a)(2), the furnisher of the

 14          information must review all relevant information provided by the CRA. 15 U.S.C.
 15
             § 1681s-2(b)(1)(B).
 16
      14.    The furnisher must timely report the results of the investigation to the CRA, which in turn
 17
             must timely notify the disputing consumer regarding the results of the reinvestigation. See
 18
 19          15 U.S.C. §§ 1681s-2(b)(1)(C), 1681i(a)(6).

 20   15.    If the furnisher’s investigation yields results that the information disputed by the consumer
 21          is incomplete or inaccurate, then the furnisher must report those results to all other CRAs.
 22
             15 U.S.C. § 1681s-2(b)(1)(D).
 23
      16.    Additionally, Defendant’s conduct described herein also failed to comply with the
 24
 25          Consumer Data Industry Association’s (“CDIA’s”) Metro 2 reporting standards (“Metro

 26          2”), which provides guidance for credit reporting and FCRA compliance.
 27
 28
       2
         Unless otherwise noted, herein, all references to “Section,” are to the sections or subsections
      of United States Code Chapter 15.

                                                      -4-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 5 of 12 PageID #: 5




  1   17.   The CDIA publishes the Metro 2 reporting standards to assist furnishers (like Defendant)

  2         with their compliance requirements under the FCRA.
  3
      18.   A furnisher’s failure to follow industry reporting guidelines may establish materially
  4
            misleading reporting where (1) the furnisher adopts the standard, (2) the furnisher deviated
  5
            from the standard, and (3) this “deviation might adversely affect credit decisions—in other
  6
  7         words, that entit[ies] would have expected [the defendant furnisher] to report in

  8         compliance with the [CRRG] guidelines.” Nissou-Rabban v. Capital One Bank (USA),
  9
            No. 15-cv-1675 JLS (DHB), 2016 WL 4508241, at *5 (S.D. Cal. June 6, 2016) (citations
 10
            and quotations omitted). See also Wylie v. TransUnion, LLC, No. 16-cv-102, 2017 WL
 11
            835205, at *5-7 (W.D. Pa. Mar. 2, 2017).
 12
 13   19.   On information and belief, Defendant herein adopted the Metro 2 reporting standards and

 14         at all times relevant implemented the Metro 2 format as an integral aspect of its duties
 15
            under the FCRA to have in place adequate and reasonable policies and procedures to
 16
            handle investigations of disputed information.
 17
      20.   The Metro 2 format guidelines provide specific instruction for properly reporting a
 18
 19         secured debt for which a consumer reaffirms in a Chapter 7 bankruptcy. See, e.g., 2017

 20         CDIA Credit Reporting Resource Guide (“2017 Metro 2”), Frequently Asked Question
 21         (“FAQ”) 27(a), at page 6-17. The instruction provided is: “Account information as it
 22
            applies going forward.” Id.
 23
      21.   Despite the Metro 2 Format’s instructions, Defendant named herein failed to conform to
 24
 25         the Metro 2 Format when reporting on Plaintiff’s account after Plaintiff filed a

 26         reaffirmation agreement in the Bankruptcy, as further set forth below.
 27
 28

                                                    -5-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 6 of 12 PageID #: 6




  1   22.   Thus, the incomplete and inaccurate reporting provided to Plaintiff as described herein

  2         departed from the credit industry’s own reporting standards and was not only inaccurate
  3
            and incomplete, but also materially misleading under the CDIA’s standards as well.
  4
      23.   This is true both under Metro 2, and if Metro 2 does not apply. Metro 2 requires Defendant
  5
            report accurate post-discharge payment history for a reaffirmed secured debt, such as a
  6
  7         mortgage or automobile. See supra ¶ 20 (citing Metro 2 FAQ 27(a)). Even if, however,

  8         Metro 2 does not apply, Defendant was required to report historically accurate information
  9
            post-Confirmation Order, pursuant to 15 U.S.C. § 1681s-2(b).
 10
      24.   The inaccurate reporting provided to Plaintiff as described herein was not only patently
 11
            incorrect, but also materially misleading. See Levine v. JPMorgan Chase & Co., 46 F.
 12
 13         Supp. 3d 871, 875 (E.D. Wis. 2014).

 14                               LOANCARE FCRA VIOLATIONS
 15
                               Loancare Violates 15 U.S.C. § 1681s-2(b)
 16
      25.   On or about October 31, 2019, Plaintiff obtained her Trans Union LLC (“Trans Union”)
 17
            credit disclosure pursuant to Section 1681g (the “Trans Union Consumer Disclosure”),
 18
 19         which included a tradeline for Loancare partial account no. 6230**** (“Loancare

 20         Account”).
 21   26.   On Plaintiff’s Trans Union Consumer Disclosure, Loancare reported inaccurate,
 22
            derogatory information, including that Plaintiff’s account was reporting as included in her
 23
            Chapter 7 bankruptcy, reported the account as negative, and indicated that the reporting
 24
 25         would stay on Plaintiff’s credit until 2026. However, as explained supra ¶¶ 10–11, Plaintiff

 26         reaffirmed her loan in her Chapter 7 bankruptcy, and the debt was not discharged. As such,
 27         reporting Plaintiff’s Loancare Account as included in bankruptcy and as an adverse account
 28

                                                    -6-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 7 of 12 PageID #: 7




  1         was both inaccurate and had a tendency to mislead future credit decision-makers insofar as

  2         it suggested that Plaintiff’s payment obligations had been modified in the bankruptcy.
  3
      27.   On or about December 6, 2019, Plaintiff disputed the accuracy of the above-referenced
  4
            inaccurate information on the Trans Union Consumer Disclosure (“Disputed Information”)
  5
            by notifying Trans Union, in writing, of incorrect and inaccurate credit information
  6
  7         contained on her Trans Union Credit Report, and requested that this information be

  8         corrected (the “Dispute Letter.”). The Dispute Letter was mailed to Trans Union.
  9
      28.   After receipt of the Dispute Letter, Trans Union was required to, inter alia, provide the
 10
            Disputed Information to disputed information to Loancare no later than five days after
 11
            receipt of the Dispute Letter. 15 U.S.C. § 1681i(a)(2)(A). On information and belief, Trans
 12
 13         Union notified Loancare of Plaintiff’s dispute.

 14   29.   Upon receipt of the dispute from Trans Union, Loancare was required to conduct an
 15
            investigation of the disputed information pursuant to 15 U.S.C. § 1681s-2(b), and return
 16
            the results of its investigation to Trans Union.
 17
      30.   A reasonable investigation would have resulted in correcting Plaintiff’s Loancare
 18
 19         information to reflect the realities of her reaffirmation.

 20   31.   On January 2, 2020, Plaintiff received a Trans Union reinvestigation (“Reinvestigation”).
 21         Upon information and belief, Trans Union did not update Plaintiff’s Loancare Account
 22
            because it received an inaccurate verification of the information from Loancare’s
 23
            investigation. Alternatively, upon information and belief, Loancare failed to investigate
 24
 25         and respond to Trans Union’s notice of dispute. Regardless, while Trans Union identified

 26         a number of other accounts which Plaintiff had disputed, it made no mention of Plaintiff’s
 27         Loancare dispute.
 28

                                                      -7-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 8 of 12 PageID #: 8




  1   32.   On information and belief, Loancare did not investigate Plaintiff’s dispute at all. For

  2         example, a subsequent April 4, 2020 Trans Union disclosure showed that Plaintiffs’
  3
            Loancare Account was still reported as having been, inter alia, included in bankruptcy.
  4
            Thus, Loancare violated 15 U.S.C. § 1681s-2(b) by failing to either investigate and, by
  5
            extension, failing to investigate timely.
  6
  7   33.   Alternatively, Loancare violated 15 U.S.C. §1681s-2(b) by failing to notify other reporting

  8         agencies it reported data to, as well as nationwide consumer reporting agencies, that it had
  9
            identified an error on Plaintiff’s Trans Union disclosure that should have been universally
 10
            updated.
 11
      34.   Neither Plaintiff’s October 31, 2019 Trans Union Consumer Disclosure nor her April 4,
 12
 13         2020 Trans Union Consumer Disclosure included any payment history for her Loancare

 14         Account, even though Plaintiff had been making timely payments at least since signing her
 15
            Reaffirmation Agreement in July 2019. As such, Plaintiff’s Loancare Account tradeline
 16
            was missing positive payment history from at least July 2019 through present, consistent
 17
            with Plaintiff’s payments. Loancare thus suppressed the positive credit data that would
 18
 19         have provided the Plaintiff a true “fresh start” after filing Bankruptcy. That is, the material

 20         omission of Plaintiff’s positive payment history on her Loancare Account was patently
 21         incorrect because she was in fact making timely monthly payments from at least July 2019
 22
            through present (“Positive Suppressed Data”).
 23
      35.   This failure by Loancare caused Plaintiff’s Trans Union Credit File to include materially
 24
 25         misleading omissions, which in context created misperceptions about Plaintiff’s timely

 26         (yet unreflected) monthly payments to Loancare.
 27
 28

                                                        -8-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 9 of 12 PageID #: 9




  1   36.   Upon information and belief, the Payment History segment has a significant overall

  2         impact on the various consumer reporting products that Trans Union offers credit decision
  3
            makers.
  4
      37.   Failing to include the Loancare Account’s Payment History reporting was patently
  5
            incorrect because it did not reflect Plaintiff’s actual payment performance from at least
  6
  7         July 2019 through present.

  8   38.   Loancare’s failure was also materially misleading because these omissions created
  9
            misperceptions about Plaintiff’s actually timely monthly payments to Loancare from at
 10
            least July 2019 through present.
 11
      39.   The duties set out in Section 1681s-2(b) are clear, and industry-wide reporting guidance
 12
 13         (2017 Metro 2, as described supra ¶ 20) is available for furnishers like Loancare to review

 14         if they have questions about the dispute process or their obligations regarding the same.
 15
            Indeed, the nationwide reporting agencies have, pursuant to 15 U.S.C. § 1681i, established
 16
            a reporting platform by which consumer disputes are electronically transmitted and
 17
            investigation results can be returned.         Loancare’s refusal to conduct a reasonable
 18
 19         investigation thus violated clear law and industry guidance, which constituted a reckless

 20         disregard of its duties under Section 1681s-2(b). Thus, Loancare’s statutory violations
 21         were willful. 15 U.S.C. § 1681n.
 22
      40.   Loancare’s statutory violations were at least negligent. 15 U.S.C. § 1681o. Plaintiff
 23
            suffered actual damages, including out-of-pocket expenses. 15 U.S.C. §§ 1681o, 1681n.
 24
 25         Specifically, Plaintiff incurred lost time, wages, and transportation costs in considering her

 26         reporting issues. Plaintiff was also forced to acquire an additional copy of her Trans Union
 27
 28

                                                     -9-
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 10 of 12 PageID #: 10




   1         report to determine whether the issues had been corrected. Such costs are concrete and

   2         real, as Plaintiff’s time has a real and true intrinsic value.
   3
       41.   Plaintiff also suffered issues regarding credit standing and damage to her creditworthiness
   4
             due to Loancare’s statutory violations.
   5
       42.   Loancare’s statutory violations also caused Plaintiff emotional distress in the form of, inter
   6
   7         alia, crying, distraction from work, anger, frustration, privacy loss, nightmares, stress, and

   8         feelings of worthlessness because Plaintiff had no assurances from Loancare that any
   9
             properly disputed information was timely corrected.              Plaintiff began suffering these
  10
             damages on an ongoing basis, from the date she received her Trans Union reinvestigation.
  11
       43.   Plaintiff has been obligated to retain an attorney to prosecute this dispute, and she has
  12
  13         incurred attorney’s fees and costs as a result, recoverable under 15 U.S.C. §§ 1681o, 1681n.

  14   44.   As a result of Loancare’s violations of the FCRA, Plaintiff is entitled to recover actual
  15
             damages, statutory damages, punitive damages, and attorney’s fees and costs. 15 U.S.C.
  16
             §§ 1681o, 1681n.
  17
                                     FIRST CAUSE OF ACTION
  18                      VIOLATION OF THE FAIR CREDIT REPORTING ACT
  19                             15 U.S.C. § 1681 ET SEQ. (FCRA)

  20   45.   Plaintiff incorporate by reference all of the above paragraphs of this Complaint as though
  21         fully stated herein.
  22
       46.   The foregoing acts and omissions constitute numerous and multiple willful, reckless or
  23
             negligent violations of the FCRA, including but not limited to each and every one of the
  24
  25         above-cited provisions of the FCRA, 15 U.S.C. § 1681 et seq.

  26   47.   As a result of each and every willful violation of the FCRA, Plaintiff is entitled to actual
  27         damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1); statutory damages
  28

                                                       - 10 -
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 11 of 12 PageID #: 11




   1         pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the Court may allow pursuant to

   2         15 U.S.C. § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
   3
             1681n(a)(3) from Trans Union.
   4
       48.   As a result of each and every negligent noncompliance of the FCRA, Plaintiff and is
   5
             entitled to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681o(a)(1);
   6
   7         and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2) from Trans

   8         Union.
   9
                                            PRAYER FOR RELIEF
  10         Plaintiff respectfully requests the Court grant them the following relief against Defendant:
  11
                                         FIRST CAUSE OF ACTION
  12                            VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                       15 U.S.C. § 1681 ET SEQ. (FCRA)
  13
  14         •   an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);

  15         •   award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
  16
             •   an award of punitive damages as the Court may allow pursuant to 15 U.S.C. §
  17
                 1681n(a)(2);
  18
             •   award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
  19
  20             1681n(a)(3), and under 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident

  21             of negligent noncompliance of the FCRA; and
  22
             •   any other relief the Court may deem just and proper.
  23
       ///
  24
       ///
  25
  26   ///

  27   ///
  28

                                                    - 11 -
Case 1:20-cv-03138-JMS-DML Document 1 Filed 12/07/20 Page 12 of 12 PageID #: 12




   1                                                TRIAL BY JURY

   2           Pursuant to the Seventh Amendment to the Constitution of the United States of America,

   3   Plaintiff is entitled to, and demands, a trial by jury.
   4
   5
        Dated: December 7, 2020                              Respectfully submitted,
   6
   7                                                         /s/ David Krieger, Esq.
                                                             David Krieger, Esq.
   8
                                                             KRIEGER LAW GROUP, LLC
   9                                                         HENDERSON OFFICE
                                                             2850 W. Horizon Ridge Parkway, Suite 200
  10                                                         Henderson, Nevada 89052
  11                                                         Miles N. Clark, Esq.
  12                                                         Shaina R. Plaksin, Esq.
                                                             KNEPPER & CLARK LLC
  13                                                         5510 So. Fort Apache Rd, Suite 30
                                                             Las Vegas, NV 89148
  14
                                                             Attorneys for Plaintiff
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                         - 12 -
